           Case 1:19-cv-02793-TSC
Case 1:13-cv-20610-CMA             Document
                          Document 157      1-1onFiled
                                       Entered    FLSD09/18/19 Page 1 of 1 Page 1 of 1
                                                       Docket 06/11/2014


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 13-20610-CIV-ALTONAGA

   LARRY KLAYMAN,

          Plaintiff,
   v.

   JUDICIAL WATCH, INC.,

         Defendant.
   _________________________/

                                          FINAL JUDGMENT

          THIS CAUSE came for trial before the Court and a jury, United States District Judge,

   Cecilia M. Altonaga, presiding, and the issues having been duly tried and the jury having duly

   rendered its verdict on June 10, 2014, it is

          ORDERED AND ADJUDGED that Judgment is entered in favor of Plaintiff, Larry

   Klayman, and against Defendant, Judicial Watch Inc., in the amount of $156,000.00 for

   compensatory damages and $25,000.00 for punitive damages, totaling $181,000.00, for which

   sum let execution issue. Requests for costs and attorneys’ fees shall not be submitted until after

   any post-trial motions are decided or an appeal is concluded, whichever occurs later. This

   judgment shall bear interest at the rate as prescribed by 28 U.S.C. section 1961, and shall be

   enforceable as prescribed by 28 U.S.C. sections 2001–2007, 28 U.S.C. sections 3001–3308, and

   Federal Rule of Civil Procedure 69(a). The Clerk shall mark this case closed.

          DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of June, 2014.


                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

   cc:    counsel of record
